Citation Nr: 1228672	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for chronic kidney disease claimed as due to VA treatment.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2010.  The record contains a transcript of that hearing.
 
The Board remanded this case to the RO for additional development in June 2010.  The RO has complied with the remand directives.  



FINDING OF FACT

The Veteran does not have chronic kidney disease or an additional disability related to chronic kidney disease due to medical fault on the part of VA or a reasonably unforeseeable event of such treatment.   






CONCLUSION OF LAW

The requirements for compensation benefits pursuant to 38 U.S.C. § 1151 for chronic kidney disease due to VA medical treatment, or lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.358 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in December 2006, May 2007, April 2010, and August 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in January 2011 and March 2012.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran seeks compensation benefits under the provisions of 38 U.S.C.A.§ 1151 for his chronic kidney disease. Specifically, he asserts that medications prescribed by VA, to include high dose nonsteroidal anti-inflammatory drugs (NSAID), damaged his kidneys and led to his current disability.   

In general, when a Veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service connected if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.

A claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence showing additional disability from VA hospitalization, or medical or surgical treatment.

To establish causation, the evidence must show that VA treatment resulted in additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran afterward had additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Additionally, hospital care, medical or surgical treatment, or examination cannot be found to cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault of VA's part, it must be shown that VA treatment caused additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).

The Veteran was diagnosed with chronic kidney disease in 2005.  He stated that he was advised that his disease had dated back to 1999 and had used NSAIDs to treat his arthritis since 1991.  The Veteran also had diagnoses of hypertension, heart disease, and diabetes mellitus, Type II. 

A September 2005 VA treatment record showed that there was no evidence of proteinuria or microvascular complications and therefore no evidence of diabetic nephropathy.  The physician presumed that his renal disease was secondary to ischemic nephropathy.  

In a December 2005 treatment record, the Veteran was seen for follow-up of stage 3 chronic kidney disease secondary to probable ischemic nephropathy, hypertension, and history of diabetes mellitus, Type II.  His physician noted high serum uric acid levels and stated that NSAIDs should never be used to treat the Veteran's inflammatory arthritis.  

In a June 2007 treatment record, the Veteran's physician opined that his 

"long history of using nonsteroidal anti-inflammatory agents for pain [might] have played a role in his chronic kidney disease as interstitial nephritis ha[d] been associated with chronic nonsteroidal anti-inflammatory drug use but this [was] typically associated with proteinuria.  Without biopsy, [the physician] could not determine the extent and given the steady function and avoidance of NSAIDs, watchful waiting [was] indicated."

In August 2008, a VA physician noted that he discussed with the Veteran that NSAIDs might play a role in chronic kidney disease; however, this is typically associated with proteinuria, of which there was no evidence in the Veteran's case.  

The Veteran submitted medical literature regarding NSAIDs stating that kidney failure was among the most serious side effects of the use of NSAIDs.  

The Veteran appeared at a hearing in April 2010 and testified that the VA physicians had been treating his arthritis with NSAIDs from 1991 through 2006 when his kidney disease was first diagnosed.  He reported that VA continued to treat him with NSAIDs through 2006 when he was switched to different medication.  

The Veteran reported being advised by his physician that had his kidney disease been caused by diabetes mellitus, there would have been evidence of proteinuria.  However, because there was no evidence of proteinuria, he understood that the diabetes mellitus was not the cause of his kidney disease.  Rather, he asserted that the use of NSAIDs caused or worsened his kidney disease.  

A VA medical opinion was provided in January 2011 pursuant to the request in the June 2010 remand.  A VA examiner opined that the Veteran's kidney disease "[was] not an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable."  

As a rationale, the examiner stated that, while the VA physicians should have discontinued the use of NSAIDs after his serum creatinine levels started to rise in October 2002, he experienced no adverse affects as manifested by the failure of his kidney to function or further deterioration in that he had eventual improvement of his renal function during the past two years.  Therefore, in the VA physician's opinion, the failure of VA to discontinue the use of NSAIDs had no permanent adverse effect on the Veteran's kidney disorder.  

In March 2012, the Veteran underwent a VA examination.  The examiner diagnosed chronic kidney disease.  The examiner opined that the Veteran's kidney disease was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event that was not reasonably foreseeable.  

As a rationale, the VA examiner stated that chronic kidney disease had many potential causes with hypertension and diabetes mellitus accounting for more than 52 percent of all cases, intrinsic kidney diseases another 25 percent of all cases, and "other and unknown" causes making up the rest.  The examiner could find no percentage of cases directly attributable to the use of NSAIDs.  The examiner agreed with the nephrologist's opinion that hypertension was the likely cause of the Veteran's chronic kidney disease.  

The VA examiner added that, when NSAIDs caused kidney damage, a rise in the creatinine levels was seen within the first three to seven days of therapy.  However, the Veteran's records showed no evidence of this rise.  

Alternatively, an NSAID-induced kidney injury could occur involving acute interstitial nephritis and/or nephritic syndrome.  The symptoms generally included urine findings including red blood cells, white blood cells, WBC casts, and protein, as well as an elevated creatinine level, but the Veteran's records were noted to show no evidence of this scenario.  

The VA examiner also considered whether NSAIDs directly caused kidney disease; however, he cited medical literature that failed to find evidence of direct causation. 

The VA examiner stated that, although the NSAIDs should have been stopped as soon as kidney disease was suspected, the effect of the NSAIDs, if any, was temporary, as there was no real change in the slow progression of the BUN and creatinine values. 

On this record, the Board finds that the evidence does not shown that the Veteran's kidney disease was caused or permanently aggravated by his use of NSAIDs as part of treatment by VA.  

The medical evidence establishes that the Veteran did not sustain additional disability attributable the use of NSAIDs that would amount to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the course of his medical treatment.  

The medical evidence showed that, while it was possible for NSAIDs to cause or aggravate kidney disease, the evidence did not support this theory in the Veteran's case.  

The VA examiners reviewed the Veteran's treatment records, including laboratory reports, and found no evidence of proteinuria, as would be found in cases involving acute interstitial nephritis and/or nephritic syndrome.  

Moreover, to the extent that the Veteran's creatinine levels did not worsen while he was taking the NSAIDs and had stabilized and even improved since the usage was discontinued, the Veteran is not shown to have suffered additional disability as the result of VA medical care.  

While the Veteran asserts that VA treatment caused his kidney disorder, as a lay person, he is not competent to render a medical diagnosis.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  He has not submitted any medical evidence to support his lay assertions that he suffered additional disability due to the use of NSAIDs.  

Accordingly, on this record, the preponderance of the evidence is against the Veteran's claim for compensation benefits based on his having  additional disability manifested by a kidney disease due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to him.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.   

Accordingly, on this record, the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for chronic kidney disease due to VA treatment must be denied.



ORDER

The claim for compensation benefits for chronic kidney disease pursuant to 38 U.S.C.A. § 1151 is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


